Field, C. J. delivered the opinion of the Court
Baldwin, J. concurring.
The defendant was convicted of the crime of murder in the first degree, and his motion for a new trial was denied. From the order of denial the appeal is taken.
The evidence as set forth in the transcript fully sustains the verdict of the jury, and the affidavits disclose no facts which would have justified its disturbance by the Court. But were this otherwise, we could not look into the affidavits; they are mere loose papers, not embodied or referred to in any statement or bill of exceptions, and thus want the authentication essential to constitute any portion of the record.
The judgment must be affirmed, and the Court below directed to designate a day for the execution of its sentence; and it is so ordered.